FILED: KINGS COUNTY CLERK 09/23/2019 10:41 AM                                                                                                                                                     INDEX NO. 513474/2019
         Case
NYSCEF DOC. NO.1:20-cv-05692-AMD-RLM
                 2                   Document 1-2 Filed 11/23/20 Page 1 of 7 PageID
                                                                    RECEIVED        #: 809/23/2019
                                                                              NYSCEF:




         SUPREME                  COURT            OF THE               STATE                 OF        NEW YORK
        COUNTY              OF        KINGS
        _ - - - . - - - _----------                           --------                        - - - - - - - - - - - - -X

        LAUREN              IRONS,
                                                                                                          Plaintiff,                                             VERIFIED
                                                                                                                                                                 COMPLAINT
                                               - against                -




        RANDOLPH                     JOHNSON                 and
        DOMINO'S                  PlZZA       LLC.,
                                                                                                                                                                 Index        No.     513474/2019

                                                                                                          Defendants.
        ----------------------------------------X
                     Plaintiff,         LAUREN               IRONS,                by     her       attorney,                      The          Law         Office       of   George         T.   Ostrowski



        Jr.,    as   and      for     a Verified            Complaint,                    alleges             the            folicwing:



                                                             AS      AND               FOR         A CAUSE                               OF      ACTION
                                                               ON BEHALF                            OF          THE                PLAINTIF.                 F


                     1.              Upon          information                    and           belief,               at           all         times          hereinafter               mentioned,               the



        defendant,            DOMINO'S                 PlZZA             LLC.,            was       and         still         is a domestic                       corporation             duly    organized


        and     existing            under     and       by    virtue              of    the      laws           of      the          State             of   New      York.


                     2.              Upon          information                    and           belief,               at           all         times          hereinafter               mentioned,               the



        defendant,                DOMINO'S              PlZZA                LLC.,            was         and              still         is     a      partnership             duly       organized           and



        existing          under       and     by     virtue        of       the        laws        of     the         State               of     New         York.


                     3.              Upon       information                       and           belief,              at            all         times          hereinafter               mentioned,               the



        defendant,            DOMINO'S                 PIZZA                LLC.,         was           and          still         is     a Limited               Liability         Company           existing


        under        and     by      virtue    of     the     laws           of     the       State           of      New                York.


                     4.              Upon       information                       and          belief,               at            all         times          hereiñafter               mentioned,               the



        defendant,            DOMINO'S                 PlZZA                LLC.,         was           and          still         is an            unincorporated                    business        existing


        under        and     by      virtue    of     the     laws           of     the       State           of      New                York.




                                                                                                          1 of 7
FILED: KINGS COUNTY CLERK 09/23/2019 10:41 AM                                                                                                                                                 INDEX NO. 513474/2019
         Case
NYSCEF DOC. NO.1:20-cv-05692-AMD-RLM
                 2                   Document 1-2 Filed 11/23/20 Page 2 of 7 PageID
                                                                    RECEIVED        #: 909/23/2019
                                                                              NYSCEF:




                      5.                Upon             information                 and        belief,             at        all       times            hereinafter                mentioned,                  the



        defendant,                RANDOLPH                       JOHNSON,                   was        the        owner              and         operator          of    a 2005          Nissan             motor



        vehicle           which          bore         license          plate     and          registration                    number              GYD6706,                New         York,         2016.



                      6.                Upon             information                 and        belief,             at        all       times            hereinafter                mentioned,                  the



        defendant,                RANDOLPH                       JOHNSON,                     was      the        owner               of    a motor           vehicle.


                      7.                Upon             information                 and        belief,             at        all       times            hereinafter                menticñed,                  the



        defendant,                RANDOLPH                       JOHNSON,                     was      the        operator                  of    a motor          vehicle.


                      8.                Upon             information                 and        belief,             at        all       times            hereinafter                mentioned,                  the



        defeñdant,                RANDOLPH                       JOHNSON,                   operated                the        last-mentioned                      motor        vehicle         within          the



        course         of    his        employment                    with     the     defendant,                       DOMINO'S                     PlZZA         LLC.


                      9.                Upon            information                  and        belief,             at        all       times            hereinafter                mentioned,                 the



        defendant,                RANDOLPH                       JOHNSON,                     operated                  the         last-mentioned                  motor           vehicle          with      the


        ccñseñt            and         permissicñ,               express             and/or          implied             of the            defendant,              DOMINO'S                   PIZZA          LLC.


                      10.               Upon          information              and         belief,        at      all     times            hereinafter             mentioned,                 the     parkiñg


                                             108th
        lot   of    617      East                      Street,          Brooklyn,             New         York,           was          a parking             lot   traveled            upon         by      motor


        vehicles            and        pedestrians.


                      11.               At     all    times           hereinafter              mentioned,                      the          plaintiff,        LAUREN                 IRONS,              was         a


        pedestrian                at    the     above            described             location.


                      12.               Upon           information                   and        belief,             at        all      times             hereinafter                mentioned,                 the


        aforesaid            motor             vehicle           of    the     defeñdant,                 RANDOLPH                               JOHNSON,                was         being          operated



        by    the    defendant,                      RANDOLPH                  JOHNSON,                      at     the        above             described              location.


                      13.               On      June          19,     2016,          the      aforesaid                  motor             vehicle          came         into       contact          with      the


        person        of     the        plaintiff,         LAUREN               IRONS.




                                                                                                          2 of 7
FILED: KINGS COUNTY CLERK 09/23/2019 10:41 AM                                                                                                                                                                                       INDEX NO. 513474/2019
         Case
NYSCEF DOC.   1:20-cv-05692-AMD-RLM
            NO. 2                   Document 1-2 Filed 11/23/20 PageRECEIVED
                                                                     3 of 7 PageID #: 10
                                                                              NYSCEF:  09/23/2019




                           14.                   On          the       aforementioned                              date         the        aforesaid                    motor              vehicle             came                into      contact



        with         the        person                  of       the       plaintiff,            LAUREN                    IRONS,                  at        or    near         the         aforementioned                                location.



                           15.                   The          defendants                      were          negligent                  in their               ownership,                        operation,                management,



        maintenance,                                 care            and         control              of     their          motor              vehicle                  in      that            their         motor               vehicle            was


        operated                     in    the          following                   manner:                 in     striking            plaintiff's                    person;               in     failing         to        avoid           striking


        plaintiff's               person;                    in travelling                 at too           rapid,             excessive                     and        dangerous                        a rate         of        speed           under



        the         law         and            all     of     the       surrounding                        circumstances;                               in    failing           to        maintain               a proper                   lookout;


        in failing               to       keep              and/or            maintain                proper              control            over             their          motor              vehicle;          in failing                 to     keep


        and/or              maintain                    proper                coñtici            over            their      motor            vehicle;                   in failing                to     observe                  and/or           obey


        the         traffic               and          weather                   conditions,                      rules,           signals,                   warnings,                     statutes               and              ordinances



        existing,                at,       near             and/or             about           the         aforementioned                               time          and        location;                   in failing              to     properly


        and         timely              apply               the        brakes;            in failing               to    yield         right        of        way;            in failing                to   properly                and          timely


        observe                   the           plaintiffs                 person;               in     failing            to      give         any               and/or              any          adequate                       signal,           sign,



        warning                 or        other              notice            of    approach,                      movement                       or        danger;                 in    proceeding                        in     violation               of


        and         in     disregard                        of      a traffic            light        and/or             traffic           lights             controlling                   the         aforesaid                   location;               in



        failing            to     keep               and/or              maintain                their            motor            vehicle               in       a     proper              and/or             adequate                     state           of


        repair            and/or                 condition,                    particularly,                      but      not        limited                to       the      brakes,                  suspêñsicn,                         steering


        mechanism                          and              tires        of     their          motor             vehicle;              by      reason                   of     the         vehicle              owner's                   vicarious



        liability           for        the           negligence                     of    the         vehicle              operator,                    as        set        forth         in     § 388           of     the          New          York


        State             Vehicle                    and            Traffic             Law;          by         reason               of     an          employer's                         vicarious                  liability             for       the


        negligence                        of     its    employee;                       and      in failing               to     use        that         degree                of care              and        caution               warranted


        under             all     of      the          surrounding                       circumstances.




                                                                                                                                3 of 7
FILED: KINGS COUNTY CLERK 09/23/2019 10:41 AM                                                                                                                                                                                    INDEX NO. 513474/2019
         Case
NYSCEF DOC.   1:20-cv-05692-AMD-RLM
            NO. 2                   Document 1-2 Filed 11/23/20 PageRECEIVED
                                                                     4 of 7 PageID #: 11
                                                                              NYSCEF:  09/23/2019




                         16.                The        aforesaid                   occurrence                          and         the         injuries                resulting               to the              plaintiff,          I.AUREN



         IRONS,               therefrom,                     were           caused                    solely            and             wholly              as         a     result           of        the        negligence                 of      the



        defendants                     without               any         ñegligence                         on      the          part         of    the          plaintiff             contributing                       thereto.



                         17.                As        a result             of    the           aforesaid,                    the         plaintiff,                   LAUREN                  IRONS,                  has       sustained                   a



        serious              injury          as       defined              in § 5102(d)                           of   the         Insurance                          Law         of    the        State            of     New         York          and



        an      economic                      loss           greater               than               basic            economic                           loss             as      defined                in        § 5102(a)                 of      the



        Insurance                     Law        of    the        State            of        New           York.


                         18.                Solely            by         reason               of      the         aforesaid,                   the          plaintiff,               LAUREN                        IRONS,             sustained


        personal               injuries               to     and         about               her         head,            limbs,              spine              and         body.


                        19.                 Solely            by         reason                of        the       aforesaid,                       the          plaintiff,             LAUREN                      IRONS,              became


        sick,         sore,           and         disabled;                the          plaintiff,                LAUREN                       IRONS,                      suffered                and         ccñtiñues                to     suffer


        from         great            physical               pain         and           mental                 anguish;                  plaintiff                has           been          informed                   and     anticipates


        that        future            suffering                will        exist              and          will        be        permanent                            with         permanent                        pain,        discomfort,


        limitation               of    movement,                         disfigurement,                             and          disability.


                        20.                 Solely             by         reason                    of      the        aforesaid,                         the           plaintiff,             LAUREN                          IRONS,               was


        obliged           to      undergo                   medical              care              and         treatment                  and             will        be        obliged            to     undergo               further             care


        and         treatment                for       some              time           to     come.


                        21.                 Solely           by       reason                 of the            aforesaid,                     the     plaintiff,                  LAUREN                      IRONS,             was         unable


        to     attend            to    her         usual            duties              and           occupation                        for        some               time;            upon         information                       and      belief


        plaintiff         will         be     unable                to    do       so          or        limited            from          doing                  so     permanently                           or    for     some             time          in


        the     future.


                        22.                 This           action          falls             within            one          or     more              of      the           exceptions                     set       forth        in    C.P.L.R.



        §     1602.




                                                                                                                             4 of 7
FILED: KINGS COUNTY CLERK 09/23/2019 10:41 AM                                                                                                                           INDEX NO. 513474/2019
         Case
NYSCEF DOC.   1:20-cv-05692-AMD-RLM
            NO. 2                   Document 1-2 Filed 11/23/20 PageRECEIVED
                                                                     5 of 7 PageID #: 12
                                                                              NYSCEF:  09/23/2019




                     WHEREFORE,                         plaintiff         LAUREN                  IRONS                demands                 judgment               against            the


         defendant         on    the     first      cause           of   action         for      money        damages;                the       sum       demanded                  herein



         exceeds         the     jurisdictional                limits      of     all     lower         courts;          all      together             with     the         costs       and


         disbursements             of   this       action.


         Dated:      Shirley,       New          York
                     September            16,      2019
                                                                                          Law        Office       of    George            T.    Ostrowski             Jr.




                                                                                          by:     Geo                          strowski         Jr.,     Esq.
                                                                                          Atto                    or   Plaintiffs
                                                                                          999-        2 Montauk                 Highway
                                                                                          Suite       605

                                                                                          Shirley,          New        York         11967

                                                                                          (631)       682-0031




                                                                                              5 of 7
FILED: KINGS COUNTY CLERK 09/23/2019 10:41 AM                                                                                                                      INDEX NO. 513474/2019
         Case
NYSCEF DOC.   1:20-cv-05692-AMD-RLM
            NO. 2                   Document 1-2 Filed 11/23/20 PageRECEIVED
                                                                     6 of 7 PageID #: 13
                                                                              NYSCEF:  09/23/2019




                                                                      ATTORNEY                VERIFICATION




         STATE           OF    NEW YORK                         )
                                                                )ss.:
        COUNTY                OF SUFFOLK                        )




                                     George     T. Ostrowski,                Jr. Esq.,      being      duly      sworn,     says:    I am the       attorney        in the action

        herein;         I am providing          this     verificaticñ            in lieu     of   a verification           from     my    client,     the    plaintiff      herein,
        who       resides      in a county       other         than     in Suffolk         County,       New       York,     where       I maintain         my office;       I have

        read      the    annexed          Complaint,            know       the    contents          thereof,       based     upon     a review         of    my     file   and   the
                                                                                                                                             -
        documents             contained       therein,         except      those     matters         which       are    stated    to be all    --d     on information            and

        belief,      and      so to those       matters          I believe       them       to be true.




                                                                                                                           George        T.                    , Jr. Esq.




        Sworn        to before        me this
                  day        f September,                19.




        NO               Y   PUBLI




                                                                                     NotaryPub Sta             ewYork

                                                                                   Commason xpi s              us 2, 023




                                                                                             6 of 7
FILED: KINGS COUNTY CLERK 09/23/2019 10:41 AM                                                                                    INDEX NO. 513474/2019
         Case
NYSCEF DOC.   1:20-cv-05692-AMD-RLM
            NO. 2                   Document 1-2 Filed 11/23/20 PageRECEIVED
                                                                     7 of 7 PageID #: 14
                                                                              NYSCEF:  09/23/2019




        Index       No.:       513474/2019



         SUPREME                COURT          OF THE          STATE          OF       NEW YORK
        COUNTY                 OF KINGS,



                                             .._______...---.___..__...-------------



                                                                               LAUREN                   IRONS,


                                                                                           Plaintiff,


                                                                                        - against-



                                                                     RANDOLPH                    JOHNSON                   and

                                                                        DOMINO'S                   PIZZA          LLC,


                                                                                       Defendants.


                                           ______.-------.--__.-----------.--------




                                                                      VERIFIED                  COMPLAINT




                                                                          THE         LAW         OFFICE              OF
                                                                   GEORGE               T. OSTROWSKI                        JR
                                                                          Attorneys             for      Plaintiffs
                                                                        999-32         Montauk                Highway
                                                                                        Suite           605

                                                                        Shirley,        New           York       11967

                                                                                   (631)       682-0031




        Certified          Purs      nt to Rul
        130-1        -a




        Geor               .       owski       Jr.




                                                                                              7 of 7
